      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                                           MDL Docket No. 2800
In re: Equifax Inc. Customer               No. 1:17-md-2800-TWT
Data Security Breach Litigation
                                           CONSUMER ACTIONS

                                           Chief Judge Thomas W. Thrash, Jr.


          MOTION FOR CLARIFICATION OF THIS COURT’S
         RULING ON MOTION TO SUPPLEMENT THE RECORD

      Plaintiffs are in receipt of this Court’s order granting objectors Frank and

Watkins’ (“Frank”) motion to supplement the record (Doc. 1084) and are prepared

to comply with that order. However, immediately prior to this Court’s order, the

Eleventh Circuit denied Frank’s same motion under Appellate Rule 10(e)(2)(C),

apparently rejecting Frank’s claim that the proposed final approval order was

necessary for any issue on appeal, and accepting Plaintiffs’ arguments before the

Eleventh Circuit that Frank’s motion was driven by improper motives. A copy of

that Order is attached as Exhibit 1. Frank had filed that motion in the Eleventh

Circuit on April 20, 2020, arguing that this Court had denied his motion to

supplement the record with the entry of the amended final approval order on March

13, 2020, which denied “[a]ny other motions and requests for specific relief asserted
      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 2 of 12




by objectors.” (Doc. 1029 at 122). Therefore, given the Eleventh Circuit’s earlier

and conflicting holding on the same issue regarding supplementing the record, and

the unusual procedural posture of this issue, Plaintiffs request clarification to ensure

Plaintiffs should file the proposed order as directed in Doc. 1084.

                           FACTUAL BACKGROUND

      On January 15, 2020, Frank moved to supplement the record with the

proposed final approval order that this Court directed class counsel to submit (as

well as the proposed final judgment and consent decree about which he does not

complain) supported by a two-page brief. (Doc. 961) Plaintiffs responded that they

had no objection to inclusion of the proposed orders in the record, while noting the

motion could appropriately be denied because the existing record was accurate and

supported by the evidence. (Doc. 971 at 4)

      On March 13, 2020, this Court entered its amended final approval order,

which denied “[a]ny other motions and requests for specific relief asserted by

objectors,” (Doc. 1029 at 122). On April 20, 2020, Frank renewed his effort to

supplement the record with the proposed final approval in the Eleventh Circuit

pursuant to Appellate Rule 10(e)(2)(C), telling the appellate court that this Court

denied his motion to supplement when it entered an amended final approval order.

A copy of his appellate motion is attached as Exhibit 2. In the motion, Frank


                                           2
      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 3 of 12




contended that the process by which this Court requested class counsel to prepare a

proposed order consistent with its oral ruling from the bench at the conclusion of the

final approval in accordance with this Court’s Local Rule 7.3 was fundamentally

unfair. Frank also contended that the process allowed class counsel to lead this Court

into making factually-unsupported findings about him (specifically that he is a serial

objector, is not acting in the best interest of the class, and encouraged others to object

based on false and misleading information about the settlement). Both in the motion

and email correspondence to the parties, Frank previewed for the first time that, after

obtaining the proposed order, he might file a motion for summary reversal and to

disqualify this Court for misconduct.

      Given Frank’s stated reasons for requesting the order, Plaintiffs objected in an

opposition brief filed on April 30, 2020. A copy of Plaintiffs’ opposition brief is

attached as Exhibit 3. Plaintiffs began by explaining that Frank’s motion both

distorted and was contradicted by the record and, to ensure that the Eleventh Circuit

had a full understanding of the relevant events, set forth a detailed description of

what happened before this Court. The description included the sworn evidence

relating to Frank’s conduct, the arguments about Frank that class counsel made at

the final approval hearing, this Court’s adoption of those arguments, and the

procedural history leading up to entry of the final approval order. Among other


                                            3
      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 4 of 12




things, in contrast to Frank’s claims in his motion, Plaintiffs specifically pointed out

that Frank was put on notice over two weeks before the final approval hearing of

Plaintiffs’ allegations about him and the evidence supporting those allegations and

that Frank’s counsel was present when class counsel presented this evidence to the

Court, but Frank never contested that evidence or sought an opportunity to respond

to it. Plaintiffs also pointed out that Frank never objected to the process by which

this Court asked class counsel to prepare a proposed order, the fact that the process

is codified in the Local Rules and, unlike other serial objectors, did not file a Rule

59 motion to challenge the evidentiary basis for the Court’s findings about him.

      Plaintiffs further pointed out that allowing Frank to obtain the proposed order

likely would create a sideshow that would needlessly complicate, delay, and

interfere with the final resolution of the appeals. That is because both the Supreme

Court and Eleventh Circuit have consistently upheld a trial court’s adoption of a

proposed order—and declined to subject it to a different standard of review—so long

as the order is supported by evidence and the process is not fundamentally unfair.

And, as Plaintiffs pointed out, this Court’s findings about Frank are factually

supported by the record and there was otherwise nothing unfair about the process.

Indeed, he did not object to it until four months later.




                                           4
      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 5 of 12




                        REQUESTED CLARIFICATION

      Once the Eleventh Circuit denied Frank’s request to supplement the appellate

record with the proposed orders submitted by class counsel, his motion seeking the

same relief from this Court was likely moot. Cf. Troiano v. Supervisor of Elections

in Palm Beach Cnty., Fla., 382 F.3d 1276, 1281-82 (11th Cir. 2004) (“a case is moot

when the issues presented are no longer live”). See Leser v. Berridge, 2011 WL

5036028, at *1 (D. Colo. Oct. 20, 2011) (noting that the trial court had earlier denied

as moot a motion to stay pending appeal after the appellate court had denied a similar

motion); U.S. v. Billheimer, 93 A.F.T.R.2d 2004-1334 (S.D. Ohio 2003) (“Given

that the Court of Appeals has overruled the Defendants’ Motion … this Court deems

the similar motion filed in this Court to be moot”) (internal citations omitted).

      Even assuming that Frank’s motion remained alive after the Eleventh Circuit

denied his request to supplement the record with the proposed order, Plaintiffs wish

to clarify that this Court does not want to reconsider its order granting the motion.

By denying the relief sought by Frank, the appellate court determined that the

proposed order is not needed to resolve the appeals from this Court’s final approval

order. If the proposed order is not needed on appeal, there is no reason for this Court

to place the proposed order on the record. Proceedings before this Court are thus

concluded.


                                          5
      Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 6 of 12




       Further, as Plaintiffs argued above, Frank’s appellate motion revealed he

intends to use the proposed order to support a meritless crusade to avenge the

findings this Court made about him. Because the Eleventh Circuit denied Frank’s

motion without explanation, it is uncertain whether the appellate court decided

against supplementing the record to short circuit Frank’s effort. But that seems a

reasonable conclusion. If the appellate decision was motivated, even in part, by a

desire to keep the focus of the appellate proceedings on the merits of this Court’s

final approval order rather than on an issue personal to Frank, then this Court, by

ordering that the proposed order be placed on the record, will effectively overrule

that decision and interfere with the Eleventh Circuit’s control over the proceeding

before it.




                                        6
     Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 7 of 12




                                     CONCLUSION

      For the foregoing reasons, Plaintiffs request clarification of the Court’s order

(Doc. 1084) regarding whether the record should be supplemented in this Court.

Dated: May 11, 2020                    Respectfully submitted,

                                       /s/ Kenneth S. Canfield
                                       Kenneth S. Canfield
                                       Ga Bar No. 107744
                                       DOFFERMYRE SHIELDS
                                       CANFIELD & KNOWLES, LLC
                                       1355 Peachtree Street, N.E.
                                       Suite 1725
                                       Atlanta, Georgia 30309
                                       Tel. 404.881.8900
                                       kcanfield@dsckd.com

                                       /s/ Amy E. Keller
                                       Amy E. Keller
                                       DICELLO LEVITT GUTZLER LLC
                                       Ten North Dearborn Street
                                       Eleventh Floor
                                       Chicago, Illinois 60602
                                       Tel. 312.214.7900
                                       akeller@dicellolevitt.com

                                       /s/ Norman E. Siegel
                                       Norman E. Siegel
                                       STUEVE SIEGEL HANSON LLP
                                       460 Nichols Road, Suite 200
                                       Kansas City, Missouri 64112
                                       Tel. 816.714.7100
                                       siegel@stuevesiegel.com

                                       Plaintiffs-Appellees’ Co-Lead Counsel


                                          7
Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 8 of 12




                             /s/ Roy E. Barnes
                             Roy E. Barnes
                             Ga. Bar No. 039000
                             BARNES LAW GROUP, LLC
                             31 Atlanta Street
                             Marietta, Georgia 30060
                             Tel. 770.227.6375
                             roy@barneslawgroup.com

                             David J. Worley
                             Ga. Bar No. 776665
                             EVANGELISTA WORLEY LLC
                             8100A Roswell Road Suite 100
                             Atlanta, Georgia 30350
                             Tel. 404.205.8400
                             david@ewlawllc.com

                             Plaintiffs-Appellees’ Co-Liaison
                             Counsel

                             Andrew N. Friedman
                             COHEN MILSTEIN SELLERS &
                             TOLL PLLC
                             1100 New York Avenue, NW, Suite 500
                             Washington, D.C. 20005
                             Tel. 202.408.4600
                             afriedman@cohenmilstein.com

                             Eric H. Gibbs
                             GIRARD GIBBS LLP
                             505 14th Street
                             Suite 1110
                             Oakland, California 94612
                             Tel. 510.350.9700
                             ehg@classlawgroup.com




                               8
Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 9 of 12




                             James Pizzirusso
                             HAUSFELD LLP
                             1700 K Street NW Suite 650
                             Washington, D.C. 20006
                             Tel. 202.540.7200
                             jpizzirusso@hausfeld.com

                             Ariana J. Tadler
                             TADLER LAW LLP
                             One Penn Plaza
                             36th Floor
                             New York, New York 10119
                             Tel. 212.946.9453
                             atadler@tadlerlaw.com

                             John A. Yanchunis
                             MORGAN & MORGAN COMPLEX
                             LITIGATION GROUP
                             201 N. Franklin Street, 7th Floor
                             Tampa, Florida 33602
                             Tel. 813.223.5505
                             jyanchunis@forthepeople.com

                             William H. Murphy III
                             MURPHY, FALCON & MURPHY
                             1 South Street, 23rd Floor
                             Baltimore, Maryland 21224
                             Tel. 410.539.6500
                             hassan.murphy@murphyfalcon.com

                             Jason R. Doss
                             Ga. Bar No. 227117
                             THE DOSS FIRM, LLC
                             36 Trammell Street, Suite 101
                             Marietta, Georgia 30064
                             Tel. 770.578.1314
                             jasondoss@dossfirm.com


                               9
Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 10 of 12




                             Plaintiffs’ Steering
                             Committee

                             Rodney K. Strong
                             GRIFFIN & STRONG P.C.
                             235 Peachtree Street NE, Suite 400
                             Atlanta, Georgia 30303
                             Tel. 404.584.9777
                             rodney@gspclaw.com

                             Plaintiffs’ State Court
                             Coordinating Counsel




                               10
     Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 11 of 12




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in

compliance with Local Rules 5.1 and 7.1.

                                                  /s/ Amy E. Keller




                                       11
     Case 1:17-md-02800-TWT Document 1093 Filed 05/11/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 11, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. Those counsel who have

registered will be served by the ECF system.

      I also certify that copies of the foregoing were served upon the following

objector via electronic mail pursuant to agreement on May 11, 2020:

      Shiyang Huang
      defectivesettlement@gmail.com

      I also certify that copies of the foregoing were served upon the following

District Court objectors U.S. Mail (and electronic mail, where listed below) on

May 11, 2020:

      George Willard Cochran, Jr.
      1981 Crossfield Circle
      Kent, Ohio 44240
      lawchrist@gmail.com

      Christopher Andrews
      P.O. Box 530394
      Livonia, Michigan 48153

                                      /s/ Amy E. Keller
                                      Amy E. Keller
                                      Attorney for Plaintiffs




                                        12
